     Case 1:20-cr-00631-AKH Document 81
                                     77 Filed 01/04/21
                                              01/03/21 Page 1 of 1




                                            Jan. 3, 2021


The Honorable Alvin K. Hellerstein                The motion by David Wikstrom to be relieved as
United States District Judge                      counsel for defendant Ray Boyd is granted.
Southern District of New York
500 Pearl Street                                  So ordered,
New York, NY 10007                                /s/ Alvin K. Hellerstein
                                                  Jan. 4, 2021
               Re: United States v. Ray Boyd, et al,
                     20 CR 631 (AKH)

Dear Judge Hellerstein:

        I respectfully move to be relieved as counsel to Defendant Ray Boyd.

      I was appointed to represent Mr. Boyd case on December 2, 2020. He has
now retained Patrick A. H. Watts, Esq., to represent him. Mr. Watts filed his Notice
of Appearance on December 31, 2020.

        Accordingly, I ask that the Court enter an order relieving me as counsel to Mr.
Boyd.


                                            Sincerely,



                                            David Wikstrom
